                       UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN AT DETROIT
In Re:
         Richard Martin Herberholz, Jr.                       Case No. 17-57703-mlo
                                                              Chapter 13
                                                              Hon. Maria L. Oxholm
      Debtor,
_________________________________/
   ORDER MODIFYING THE AUTOMATIC STAY AS TO CREDITOR U.S. BANK
   TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES IV
                           TRUST ONLY
This matter having come on for hearing on a Motion for Relief from the Automatic Stay field by
Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing which was subsequently service
transferred and now the proper creditor is U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE OF THE LODGE SERIES IV TRUST, its successors and assigns. The parties having
agreed to the terms herein, based on the records of the Court, the Court being otherwise sufficiently
advised in the premises; and there being no adverse impact upon any party by way of this action,
thus no notice is required to be given; now therefore;
         IT IS HEREBY ORDERED that in the event that Debtor fails to make any future payment
to the Chapter 13 Trustee, the creditor U.S. BANK TRUST NATIONAL ASSOCIATION, AS
TRUSTEE OF THE LODGE SERIES IV TRUST, its successors and assigns, may submit a notice
of default, served upon Debtor and Debtor's counsel and permitting 30 days from the service of
the notice in which to cure any and all defaults in payments to the Chapter 13 Trustee. If Debtor
fails to cure the defaults in payments to the Chapter 13 Trustee after having been provided notice
under the provisions of this order, then the creditor, U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES IV TRUST, its successors and assigns,
may submit an Order for Relief from the Automatic Stay as to the real property 2028 HARBOR
VILLAGE AVENUE KEEGO HARBOR, MI 48320 to the Bankruptcy Court along with an
affidavit attesting to a failure to make payments to the Chapter 13 Trustee, and such Order shall
be entered without a further hearing, or notice.
        IT IS FURTHERED ORDERED that Debtor shall be entitled to written notices as set
forth in future default provision for three (3) such defaults in payments. Should there be a fourth
default in future payments to the Trustee, upon submission of an Affidavit of Default to the Court
and service of said Affidavit to the Trustee, the Automatic stay of 11 U.S.C. § 362 is terminated
as to the subject vehicle without need of further notice or hearing.
        IT IS FURTHERED ORDERED that Creditor shall be entitled to file a Post-Petition Fee
Notice in the amount of $1,031.00 for Legal Fees and Costs associated with this Motion for Relief.
In addition, the Creditor may file Supplemental Administrative proof of claims for its attorney fees
in the event that the Debtor defaults pursuant to the terms of this stipulation in the amount of
$75.00 per notice of default.




 17-57703-mlo        Doc 105     Filed 11/05/19     Entered 11/05/19 15:35:04        Page 1 of 2
       IT IS FURTHERED ORDERED that this order shall remain valid notwithstanding
conversion of this case to any other chapter under the bankruptcy code.

Signed on November 05, 2019




 17-57703-mlo    Doc 105      Filed 11/05/19   Entered 11/05/19 15:35:04   Page 2 of 2
